     Case 2:15-cv-02372-KJM-AC Document 123 Filed 07/26/21 Page 1 of 1
1

2

3

4

5

6

7

8                                        UNITED STATES DISTRICT COURT
9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    Nathaniel Dixon,                                     No. 2:15-cv-2372 KJM AC P
12                          Plaintiff,
                                                           ORDER APPOINTING COUNSEL
13              v.
14    D. Oleachea, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed this civil rights

18   action pursuant to 42 U.S.C. § 1983. The court finds the appointment of counsel for plaintiff

19   warranted. Chijioke O. Ikonte has been selected from the court’s pro bono attorney panel to

20   represent plaintiff and has agreed to be appointed.

21             Accordingly, Chijioke O. Ikonte is appointed as plaintiff’s counsel in the above entitled

22   matter.

23             Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

24   spark@caed.uscourts.gov if he has any questions related to the appointment.

25             The Clerk of the Court is directed to serve a copy of this order on Chijioke O. Ikonte,

26   Akudinobi & Ikonte, 3435 Wilshire Blvd., Suite 1520, Los Angeles, CA 90010.

27             IT IS SO ORDERED

28   DATE: July 23, 2021.
